                                            Case 2:18-cv-01646-JAD-BNW Document 44 Filed 07/10/19 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         Gustavo Ponce, Esq.
                                     3   Nevada Bar No.: 15084
                                         KAZEROUNI LAW GROUP, APC
                                     4
                                         6069 South Fort Apache Road, Suite 100
                                     5   Las Vegas, Nevada 89148
                                         Phone: (800) 400-6808
                                     6
                                         mkind@kazlg.com
                                     7   gustavo@kazlg.com
                                     8
                                         David H. Krieger, Esq.
                                     9   Nevada Bar No. 9086
                                         HAINES & KRIEGER, LLC
                                    10
                                         8985 S. Eastern Avenue, Suite 350
                                    11   Henderson, NV 89123
                                         Phone: (702) 880-5554
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         dkrieger@hainesandkrieger.com
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff Carole E. DeAngelis
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16
                                                                     DISTRICT OF NEVADA
                                    17
                                    18      Carole E. DeAngelis,                                 Case No. 2:18-cv-01646-JAD-BNW

                                    19                      Plaintiff,                           Stipulation of Dismissal of
                                    20      v.                                                   American Honda Finance Corp.
                                                                                                 & ORDER
                                    21      American Honda Finance Corp. and
                                    22      Equifax Information Services, LLC,

                                    23                      Defendant.
                                    24                                                                       ECF No. 44

                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                            1                  CASE NO. 2:18-cv-01646-JAD-BNW
                                             Case 2:18-cv-01646-JAD-BNW Document 44 Filed 07/10/19 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Carole
                                     2   E. DeAngelis (“Plaintiff”) and Defendant American Honda Finance Corp.
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 10th day of July 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         Gustavo Ponce, Esq.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         6069 S. Fort Apache Rd., Ste. 100
      Las Vegas, NV 89148




                                    13   Las Vegas, NV 89148
                                         Attorneys for Plaintiff
                                    14
                                    15
                                         WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
                                    16
                                         By: /s/ Chad C. Butterfield
                                    17
                                         Chad C. Butterfield, Esq.
                                    18   300 South Fourth Street, 11th Floor
                                         Las Vegas, NV 89101
                                    19
                                         Attorneys for Defendant
                                    20   American Honda Finance Corp.
                                                                                        ORDER
                                    21
                                    22       Based on the parties' stipulation [ECF No. 44] and good cause appearing, IT IS HEREBY ORDERED
                                         that THIS ACTION IS DISMISSED with      IT IS SO ORDERED.
                                                                                     prejudice, each side to bear its own fees and costs. The Clerk of
                                    23   Court is directed to CLOSE THIS CASE.

                                    24                                           UNITED STATES DISTRICT JUDGE
                                    25                                                            _________________________________
                                                                                                             _______________
                                                                                                                          ___ ___
                                                                                                                          ____ _ _
                                                                                             U.S. District Judge
                                                                                                            udgge JJe
                                                                                                                   Jennifer
                                                                                                                    ennifer A.
                                                                                 Dated: ______________________________      A Do
                                                                                                                               D
                                                                                                                               Dorsey
                                                                                                                                 r
                                    26                                                            Dated: July 15, 2019
                                    27
                                    28

                                          ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                             2                  CASE NO. 2:18-cv-01646-JAD-BNW
